Case: 1:18-cv-04461 Document #: 71 Filed: 10/09/18 Page 1 of 1 PagelD #:7182 (My

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

U.S. District Court for the Northern District Of Illinois
Appearance Form for Pro Se Litigants

 

Information entered on this form is required for any person filing a case in this court as a pro se
party (that is, without an attorney). Please PRINT legibly.

Entertainment One UK 18-CV-04461
Case Title: Case Number:

 

An appearance is hereby filed by the undersigned as a pro se litigant:

 

 

 

 

JIAN FENG
Name: =

Apt.303, No.46, Lane 150, XiangKun Road, Xiao KunShan Towns:
Street Address: =

Song Jiang District, Shanghai
City/State/Zip: ee ane FILE
ids keene +86-13127576801 OCT 09 2018

CLERK U.S BISTRICT COURT
vb. {2 10-6-2018
oD |,

 

 

Signature Executed on (date)

 

REQUEST TO RECEIVE NOTICE THROUGH E-MAIL

If you check the box below and provide an e-mail address in the space provided, you will receive notice
via e-mail. By checking the box and providing an e-mail address, under Federal Rule of Civil Procedure |
5(b)2(E) you are waiving your right to receive a paper copy of documents filed electronically in this case.

You should not provide an e-mail address if you do not check it frequently.

| request to be sent notices from the court via e-mail. | understand that by making this request, |

am waiving the right to receive a paper copy of any electronically filed document in this case. |
understand that if my e-mail address changes | must promptly notify the Court in writing.

Luckyjohnfeng@gmail.com

 

E-Mail Address (Please PRINT legibly.)

Rev. 06/23/2016

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]
